Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vehicle seat” recited in claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --a frame--.
In claim 4, the use of “its” is improper. 
Claims 2, 3, and 5-7 are also rejected for the same reason above due to their dependency from at least claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickenbach et al. (U.S. Patent 9,108,589 B2).
Regarding claim 1, Rickenbach et al. (Figs. 1-8) discloses a side airbag module 200 comprising: 
an inflator unit having an inflator 270 and at least one mounting stud 272, 274 extending from said inflator 270, 
an airbag 210 defining a gas space 214 being in fluid communication to said inflator 270, said airbag 210 being at least partially rolled and/or folded to an airbag package (at least Figs. 7-8), 
a wrapper 250 encircling at least a part of the airbag package (at least Figs. 7-8), and 
at least one additional flexible flap 230 extending from the wrapper 250, said additional flexible flap 230 having or carrying at least one connection means for connecting 231, 232, 233 the flexible flap 230 to the frame 280, 281, 54 of a vehicle seat 52 at least indirectly.
Regarding claims 2 and 7, Rickenbach et al. (Figs. 1-8) discloses the side airbag module 200, 
(claim 2) wherein the at least one connection means 231, 232, 233 comprises a hole 231, 232, 233 in the additional flexible flap 230;
(claim 7) characterized in that the additional flexible flap 230 is sewn to the wrapper 250 (at 253, 254).
Regarding claim 8, Rickenbach et al. (Figs. 1-8) discloses a vehicle seat 52 comprising: 
a frame 280, 281, 54,
an upholstery (at least column 9 lines 1-3) at least partially covering the frame 280, 281, 54 and 
a side airbag module 200 being attached to the frame 280, 281, 54, said airbag module 200 comprising:
an inflator unit having an inflator 270 and at least one mounting stud 272, 274 extending from said inflator 270, 
an airbag 210 defining a gas space 214 being in fluid communication to said inflator 270, said airbag 210 being at least partially rolled and/or folded to an airbag package (at least Figs. 7-8), 
a wrapper 250 encircling at least a part of the airbag package (at least Figs. 7-8), 
at least one additional flexible flap 230 extending from the wrapper 250, said additional flexible flap 230 having or carrying at least one connection means for connecting 231, 232, 233 the flexible flap 230 to the frame 280, 281, 54 of a vehicle seat 52 at least indirectly, 
wherein the flexible flap 230 is secured to the frame 280, 281, 54 at least indirectly.
Regarding claims 9 and 10
(claim 9) wherein the flexible flap 230 is secured to the frame 280, 281, 54 and/or to the at least one mounting stud 272, 274;
(claim 10) characterized in that the inflator 270, the airbag package (at least Figs. 7-8) and the wrapper 250 are placed on an outer side of the frame 280, 281, 54 between a section of the frame 280, 281, 54 and a section of the upholstery (at least column 9 lines 1-3 & Figs. 1-2).
Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (U.S. Patent 7,669,888 B2), cited by applicant.
Regarding claim 1, Sato et al. (at least Figs. 1-4) discloses a side airbag module AM comprising: 
an inflator unit 70 having an inflator 71 and at least one mounting stud 75 extending from said inflator 71, 
an airbag 50 defining a gas space being in fluid communication to said inflator 71, said airbag 50 being at least partially rolled and/or folded to an airbag package (at least Fig. 4), 
a wrapper 35 encircling at least a part of the airbag package (at least Fig. 4), and 
at least one additional flexible flap 77 extending from the wrapper 35 (at 37), said additional flexible flap 77 having or carrying at least one connection means for connecting (at 22B in at least Fig. 4) the flexible flap 77 to the frame 22, 22B of a vehicle seat 12, 14 at least indirectly.
Regarding claims 3-7
(claim 3) wherein the at least one connection means comprises a hook (at least Fig. 4) attached to the additional flexible flap 77;
(claim 4) characterized in that the wrapper 35 shows a breaking line 37, BP in its front end area;
(claim 5) wherein the additional flexible flap 77 does not extend over the breaking line 37, BP of the wrapper 35 (37 ends at 37, BP);
(claim 6) wherein the additional flexible flap 77 extends over the breaking line 37, BP of the wrapper 35 and shows an additional breaking line 37, BP basically in front of the breaking line 37, BP of the wrapper 35 (77 is joined at BP, which represents a breaking line);
(claim 7) characterized in that the additional flexible flap 77 is sewn to the wrapper 35 (at 37, BP).
Regarding claim 8, Sato et al. (at least Figs. 1-4) discloses a vehicle seat 12, 14 comprising: 
a frame 22, 22B,
an upholstery 32 at least partially covering the frame 22, 22B and 
a side airbag module AM being attached to the frame 22, 22B, said airbag module AM comprising:
an inflator unit 70 having an inflator 71 and at least one mounting stud 75 extending from said inflator 71, 
an airbag 50 defining a gas space being in fluid communication to said inflator 71, said airbag 50 being at least partially rolled and/or folded to an airbag package (at least Fig. 4), 

at least one additional flexible flap 77 extending from the wrapper 35 (at 37), said additional flexible flap 77 having or carrying at least one connection means for connecting (at 22B in at least Fig. 4) the flexible flap 77 to the frame 22, 22B of a vehicle seat 12, 14 at least indirectly, 
wherein the flexible flap 77 is secured to the frame 22, 22B at least indirectly.
Regarding claims 9 and 10, Sato et al. (at least Figs. 1-4) discloses the vehicle seat 12, 14, 
(claim 9) wherein the flexible flap 77 is secured to the frame 22, 22B and/or to the at least one mounting stud 75;
(claim 10) characterized in that the inflator 71, the airbag package (at least Figs. 3-4) and the wrapper 35 are placed on an outer side of the frame 22, 22B between a section of the frame 22, 22B and a section of the upholstery 32 (at least Fig. 4).
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (U.S. Patent 7,753,407 B2).
Regarding claim 1, Yokota (Figs. 1-4(b)) discloses a side airbag module 1 comprising: 
an inflator unit having an inflator 2 and at least one mounting stud 15a, 15b extending from said inflator 2, 
an airbag 10, 10a, 10b defining a gas space being in fluid communication to said inflator 2, said airbag 10 being at least partially rolled and/or folded to an airbag package (at least Figs. 4(a)-4B(b)), 

at least one additional flexible flap 13 extending from the wrapper 44, said additional flexible flap 13 having or carrying at least one connection means for connecting 13a, 13b the flexible flap 13 to the frame of a vehicle seat at least indirectly (at least column 1 lines 12-24, 44-58; column 6 lines 20-26; claim 1).
Regarding claims 2, 4, 5, and 7, Yokota (Figs. 1-4(b)) discloses the side airbag module 1, 
(claim 2) wherein the at least one connection means 13a, 13b comprises a hole 13a, 13b in the additional flexible flap 13;
(claim 4) characterized in that the wrapper 44 shows a breaking line TL2 in its front end area;
(claim 5) wherein the additional flexible flap 13 does not extend over the breaking line TLs of the wrapper 44;
(claim 7) characterized in that the additional flexible flap 13 is sewn to the wrapper 44 (indirectly via airbag 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614         


                                                                                                                                                                                               /Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614